298 F.3d 1251
ATLANTA JOURNAL AND CONSTITUTION, USA Today, a division of Gannett Satellite Information Network ("GANSAT"), Inc., Plaintiffs-Appellees,New York Times Company, d.b.a. The New York Times, Intervenor-Plaintiff, Appellee,v.The CITY OF ATLANTA DEPARTMENT OF AVIATION, Benjamin R. Decosta, in his official capacity as Aviation General Manager, City of Atlanta, Mario Diaz, in his official capacity as Aviation Deputy General Manager, City of Atlanta, Shirley Franklin, in her official capacity as Mayor, City of Atlanta, Defendants-Appellants.Atlanta Journal and Constitution, USA Today, Plaintiffs-Appellees,New York Times Company, d.b.a. The New York Times, Intervenor-Plaintiff, Appellee,v.The City of Atlanta Department of Aviation, Benjamin R. Decosta, in his official capacity as Aviation General Manager, City of Atlanta, Mario Diaz, in his official capacity as Aviation Deputy General Manager, City of Atlanta, Shirley Franklin, in her official capacity as Mayor, City of Atlanta, Defendants-Appellants.USA Today, a division of Gannett Satellite Information Network ("GANSAT"), Inc., Plaintiff-Appellee,New York Times Company, d.b.a. The New York Times, Intervenor-Plaintiff, Appellee,v.City of Atlanta Department of Aviation, Benjamin R. Decosta, in his official capacity as Aviation General Manager, City of Atlanta, Mario Diaz, in his official capacity as Aviation Deputy General Manager, City of Atlanta, Shirley Franklin, in her official capacity as Mayor, City of Atlanta, Defendants-Appellants.
No. 00-14413.
No. 00-15181.
No. 00-15185.
United States Court of Appeals, Eleventh Circuit.
July 24, 2002.

William H. Boice, Michael W. Tyler, R. Scott Tewes, Kilpatrick & Stockton, LLP, Atlanta, GA, for Appellants.
Peter Crane Canfield, Sean Richard Smith, Dow, Lojhnes & Albertson, James C. Rawls, Eric P. Schroeder, Powell, Goldstein, Frazer & Murphy, Atlanta, GA, Alice Neff Lucan, Washington, DC, for Appellees.
Appeals from the United States District Court for the Northern District of Georgia (Nos. 96-01738-CV-RWS-1, 96-01847-CV-RWS-1); Richard W. Story, Judge.


1
(Opinion, Jan. 4, 2002, 277 F.3d 1322, 11th Cir., 2002)


2
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges*.

BY THE COURT:

3
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above causes shall be reheard by this court en banc.


5
The previous panel's opinion is hereby VACATED.



Notes:


*
 Senior U.S. Circuit Judge James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)